DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/696035 and US Patent No. 10,825,211 B2
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, and 11-15 of US Patent No. 10,825,211 B2 in view of Ahn (US 2007/0185756 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,825,211 B2 to use the shopping pattern analysis features of Ahn in order to allow for obtaining of data pertaining to user movement within a store and around aisles and shelves allowing for detection of patterns within a ubiquitous environment applicable to improving object monitoring/tracking systems.

Double patenting between App. 17/696035 and US Patent No. 11,315,294 B2
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,315,294 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 11,315,294 B2 as the claims of the current application are broader in scope than those of the issued patent.

Application 17/696035
US Patent No. 10,825,211 B2
Claim 1
Claim 1 + Ahn
Claim 2
Claim 2 + Ahn
Claim 3
Claim 2 + Ahn
Claim 4
Claim 4 + Ahn
Claim 5
Claim 5 + Ahn
Claim 6
Claim 1 + Ahn
Claim 7
Claim 7 + Ahn
Claim 8
Claim 11 + Ahn
Claim 9
Claim 12 + Ahn
Claim 10
Claim 7 + Ahn
Claim 11
Claim 7 + Ahn
Claim 12
Claim 7 + Ahn
Claim 13
Claim 13 + Ahn
Claim 14
Claim 14 + Ahn
Claim 15
Claim 15 + Ahn
Claim 16
Claim 13 + Ahn
Claim 17
Claim 13 + Ahn
Claim 18
Claim 13 + Ahn



Application 17/696035
US Patent No. 11,315,294 B2
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 1
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 6
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 11




Allowable Subject Matter

Claims 1-18 would be allowable if the current obviousness-type double patenting rejections listed above are resolved. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “output a target floor image including at least two arrows, wherein the at least two arrows deviate from each other at approximately a same position, a direction of each of the at least two arrows is based on one of the determined movement paths, and a dimension of each of the at least two arrows is based on the determined number of persons moving along the similar movement path within the target floor” as the references only teach use of a visualization of shopping traffic lines of consumers in a store indicated by a solid arrow and the use of arrows for representing a human motion model where thickness of the arrow represents a person passing through a given region, however the references fail to explicitly disclose the specified amount of different movement paths where the visualization provides the combination of data regarding the given amount of paths within a target floor, movement path direction, and dimensionality of the specified different amount of paths for multiple users moving in the same path in conjunction with the remaining limitations of claim 1 for the purpose of object moment monitoring.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 7 and 13, these claims recite limitations similar in scope to that of claim 1, and thus would be allowed under the same rationale as provided above.
In regards to dependent claims 2-6, 8-12, and 14-18, these claims depend from potentially allowable base claims 1, 7, and 13, and thus would be allowed under the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619